 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                      EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
 9

10 DAVID A. LINN,                                       Case No. 1:18-cv-01128 DAD-EPG

11                  Plaintiff,                          ORDER GRANTING LEAVE TO FILE
                                                        AMENDED COMPLAINT AND
12          v.                                          CONTINUING SCHEDULING
                                                        CONFERENCE
13 MADERA COUNTY, et al.,
                                                        (ECF No. 5)
14                  Defendants.

15

16         The Court has reviewed the parties’ stipulation (ECF No. 5) and finds good cause for
17 granting Plaintiff leave to file an amended complaint and continuing the scheduling conference set

18 for December 13, 2018.

19         IT IS ORDERED:
20         1. Plaintiff shall file his amended complaint on or before December 21, 2018; and
21         2. The mandatory scheduling conference in this case is continued to February 12, 2019,
22               at 10:00 a.m., in Courtroom 10.
23

24 IT IS SO ORDERED.

25
        Dated:     December 4, 2018                          /s/
26                                                   UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
